DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 16-18, and 25-27 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by VanStee et al. (US 2008/01/3903 A1).
Regarding Claim 1, VanStee teaches:	
 A storage controller configured to control a non-volatile memory, the storage controller comprising: 	
a prefetch buffer configured to buffer data prefetched from the non-volatile memory, during a prefetch operation; 	
a determiner circuit configured to output one of the prefetched data and normal data read from the non-volatile memory, as read data; 	 - [VanStee Fig. 7 and [0030]-[0033] shows prefetch buffer 704 and prefetch logic unit 702 which is part of the memory hub controller that controls storage operations.]
[...] a sequential read operation[…]	  - [VanStee [0033] discloses that the read operations may constitute strided accesses where the addresses for the read data are in sequential order.  As discussed in [0041] and [0044]-[0049], stride access detection may be used for prefetch enabling determinations.]
and a prefetch control circuit configured to enable the prefetch operation during a first time when a sequential read operation is performed on the non-volatile memory, disable the prefetch operation at a second time after the first time, and enable the prefetch operation or maintain the disable of the prefetch operation according to performance of the read data in a prefetch suspend period after the second time in which the prefetch operation is disabled.	  - [VanStee Fig. 8A-B, [0040]-[0042] and [0044]-[0049] shows that the system dynamically determines whether to enable/disable prefetch operations based on the prefetch enable count being above a given threshold.  The Examiner notes that in operation, the prefetching may be enables at a first time (based on the receipt of a first request), disables at a second time in response to a second request which changes the prefetch enable count, and re-enables in response to the performance of the read data while prefetching was disabled.]
	
		
Regarding Claim 2, VanStee teaches:	
 The storage controller of claim 1, wherein the determiner circuit is further configured to output the prefetched data as the read data when an address of a sequential read command received from a host corresponds to an address of the prefetched data buffered in the prefetch buffer. - [VanStee Fig. 8B and [0042] teaches canceling the read command and outputting data from the prefetch buffer when the data exists in the prefetch buffer and prefetching is enabled (i.e. the received address corresponds to an address of the buffer). see also [0044]-[0049]]
		
Regarding Claim 3, VanStee teaches:	
The storage controller of claim 1, wherein the determiner circuit is further configured to output the normal data as the read data when an address of a sequential read command received from a host does not correspond to an address of the prefetched data buffered in the prefetch buffer. - [VanStee Fig. 8B, [0042], where if the address is not in the prefetch buffer the read command is not cancelled and the read is processed normally. see also [0044]-[0049]]
		
Regarding Claim 4, VanStee teaches:	
The storage controller of claim 1, wherein the sequential read operation is performed when a number of consecutive read commands received from a host is greater than a first reference value.	  - [VanStee [0031], [0033], [0045] and [0047] where the prefetch enable threshold is set to a defined value (in the example of [0047] that value is 1).  Where the first reference value is construed to be a value less than the prefetch enable threshold.]
		
Regarding Claim 5, VanStee teaches:	
 The storage controller of claim 1, wherein, when a first read command and a first address are received from a host and then a second read command and a second address are received from the host, the sequential read operation is performed when the second address corresponds to a logical block address (LBA) immediately after a last LBA of the first address.	 - [VanStee [0033], [0041]-[0042] and [0047] as applied above.]
		
Regarding Claim 7, VanStee teaches:	
The storage controller of claim 1, wherein the prefetch control circuit is further configured to transmit a prefetch command to the non-volatile memory according to a prefetch request signal having an enable level during the sequential read operation, and the prefetch buffer is further configured to buffer the prefetched data provided by the non-volatile memory in response to the prefetch command. - [VanStee Fig. 8A-B, [0032], [0037], [0039]-[0042] and [0079], where the value of the prefetch enable counter that is checked by the APLU constitutes a prefetch request signal.  The examiner notes that the memory controller and APLU  are executed as circuitry receipt/determination of performance information and stored counter values may manifest as signals within computer circuitry  (see also VanStee [0031], [0036], [0079], [0089]).]
		
Regarding Claim 8, VanStee teaches:	
The storage controller of claim 1, further comprising: a prefetch monitor circuit configured to generate a performance signal by monitoring the performance of the read data and provide the generated performance signal to the prefetch control circuit. - [VanStee Fig. 8A-B, [0032], [0037], and [0039]-[0042], demonstrates that the memory controller and APLU monitor requests, prefetch performance, and the prefetch enable counter values to determine operational mode.]
		
Regarding Claim 9, VanStee teaches:	
The storage controller of claim 8, wherein the prefetch control circuit is further configured to periodically check the performance signal in a prefetch enable period in which the prefetch operation is enabled, or periodically check the performance signal in the prefetch suspend period.	 - [VanStee Fig. 8A-B, [0032], [0037], and [0039]-[0042], as above, where the periodic checking may be construed to be a check in response to an incoming command.]
		
Regarding Claim 16, VanStee teaches:	
An operating method of a storage controller controlling a non-volatile memory, the operating method comprising: buffering data prefetched from the non-volatile memory in a prefetch buffer based on a sequential read command received from a host; outputting data buffered in the prefetch buffer at a first time; outputting data read from the non-volatile memory, at a second time after the first time; and outputting data of the prefetch buffer or normal data read from the non-volatile memory as read data at a third time after the second time based on performance of the read data.  - [VanStee Fig. 8A-B, [0033], [0040]-[0042] and [0044]-[0049]  in the same manner as applied to the claims above, the system responds to sequential read commands by selectively enabling and disabling prefetching based on performance and will either process the read utilizing the prefetch buffer or from the non-volatile memory based on the location of the data and the prefetching status. ]
		
Regarding Claim 17, VanStee teaches:	
 The operating method of claim 16, wherein the buffering of the prefetched data in the prefetch buffer includes: when a number of consecutive read commands received from the host is greater than a first reference value, transmitting a prefetch command to the non-volatile memory; and buffering, in the prefetch buffer, the prefetched data prefetched from the non-volatile memory in response to the prefetch command.  - [VanStee [0031], [0033], [0045] and [0047] where the prefetch enable threshold is set to a defined value (in the example of [0047] that value is 1).  Where the first reference value is construed to be a value less than the prefetch enable threshold.]
		
Regarding Claim 18, VanStee teaches:	
The operating method of claim 16, wherein the outputting of the data of the prefetch buffer as the read data includes outputting the data of the prefetch buffer as the read data when an address of a sequential read command received from the host corresponds to an address of data buffered in the prefetch buffer. - [VanStee [0033], [0041]-[0042] and [0047] as applied above.]
		
Regarding Claim 25, VanStee teaches:	
An operating method of a storage device including a non-volatile memory and a storage controller, the operating method comprising: transmitting a prefetch command from the storage controller to the non-volatile memory based on a sequential read command received from a host; buffering prefetched data received from the non-volatile memory in a prefetch buffer in response to the prefetch command; transmitting the prefetched data buffered in the prefetch buffer from the storage controller to the host during a first time based on the sequential read command; transmitting normal data received from the non-volatile memory, instead of the prefetched data, from the storage controller to the host at a second time after the first time; transmitting the normal data from the storage controller to the host when a read performance of the normal data is greater than a first threshold; and transmitting the prefetched data from the storage controller to the host when the read performance of the normal data is less than or equal to the first threshold.	  - [VanStee Fig. 8A-B, [0033], [0040]-[0042] and [0044]-[0049]  in the same manner as applied to the claims above, the system responds to sequential read commands by selectively enabling and disabling prefetching based on performance and will either process the read utilizing the prefetch buffer or from the non-volatile memory based on the location of the data and the prefetching status. ]
		
Regarding Claim 26, VanStee teaches:	
 The operating method of claim 25, wherein the transmitting of the prefetch command includes determining the read command as the sequential read command when a number of consecutive read commands received from the host is greater than a first reference value.	  - [VanStee [0031], [0033], [0045] and [0047] where the prefetch enable threshold is set to a defined value (in the example of [0047] that value is 1).  Where the first reference value is construed to be a value less than the prefetch enable threshold.]
		
Regarding Claim 27, VanStee teaches:	
The operating method of claim 25, wherein the transmitting of the prefetched data includes transmitting the prefetched data from the storage controller to the host when an address of the sequential read command corresponds to an address of the prefetched data buffered in the prefetch buffer. - [VanStee Fig. 8B and [0042] teaches canceling the read command and outputting data from the prefetch buffer when the data exists in the prefetch buffer and prefetching is enabled (i.e. the received address corresponds to an address of the buffer). see also [0044]-[0049]]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over VanStee et al. (US 2008/01/3903 A1) in view of Fu et al. (US 2021/0240621 A1).
Regarding Claim 6, VanStee teaches a prefetching system in accordance with antecedent claim 1, but is silent on the structure of read commands sent from the host; however, Fu teaches:	
The storage controller of claim 1, wherein the sequential read operation is performed when a command set including a read command and a flag defining a sequential read command are received from a host.	 - [Fu [0094]-[0097] discloses that hosts may tag IO communications to indicate whether they are sequential operations.]
Both VanStee and Fu represent works in the field of cache management and prefetching.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply VanStee in view of Fu as it represents a combination of known prior art elements according to known methods(the prefetching system of VanStee operating for a system utilizing the cache-slot aware, round-robin IO distribution algorithm of Fu) to yield the predictable results of increased workload balancing and efficiency through the implementation of cache-slot aware command structures and handling (See also Fu [0025]-[0027]).	

Claims 10, 19-21, and 28-29 rejected under 35 U.S.C. 103 as being unpatentable over VanStee et al. (US 2008/01/3903 A1) in view of Radhakrishnan et al. (US 2006/0174228 A1).
Regarding Claim 10, VanStee teaches a dynamic prefetching system that uses sequential access detection and performance monitoring in accordance with the antecedent claims, but does not specifically disclose amount of transmission per unit time as required by the claim; however, Radhakrishnan teaches:	
The storage controller of claim 8, wherein the performance signal corresponds to a read performance indicating a size of the read data transmitted from the storage controller to a host per unit time. - [Radhakrishnan Fig. 1, 3, [0044], [0048]-[0049] discloses that prefetching may be disabled based on the throughput (size/amount of data per unit time) of the front side bus between the requesting processors and the memory hub. Thus in the combined system with VanStee, the performance characteristics used to enable or disable the prefetching system may be based on this performance, with the particular decision for dynamic prefetching being based on the prefetch enable count of VanStee corresponding to the stride/sequential access detection.]
Both VanStee and Radhakrishnan represent work in the field of adjustable prefetching.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply VanStee in view of Radhakrishnan as it represents a combination of known prior art elements according to known methods (the prefetcher of VanStee utilizing the FSB throughput as one of the monitored performance) to yield the predictable results of further increasing caching performance by additionally considering the communication traffic when determining prefetching operations. Claims 19-21 and 28-29 utilize the same reasons for obviousness as those presented for claim 10.
	
Regarding Claim 19, VanStee and Radhakrishnan teach:	
The operating method of claim 16, further comprising: generating a performance signal by monitoring the performance of the read data before the outputting of the data of the prefetch buffer or the normal data as the read data, wherein the performance signal corresponds to a read performance indicating a size of the read data transmitted from the storage controller to the host per unit time.	 - [Radhakrishnan Fig. 1, 3, [0044], [0048]-[0049] as applied to claim 10, whereas per VanStee Fig. 8A-B, determination of prefetching status is made before returning data.]
	
Regarding Claim 20, VanStee and Radhakrishnan teach:	
 The operating method of claim 19, wherein the outputting of the data of the prefetch buffer as the read data includes periodically checking the performance signal in a prefetch enable period.	 - [VanStee Fig. 8A-B, [0032], [0037], and [0039]-[0042], as above, where the periodic checking may be construed to be a check in response to an incoming command.]
	
Regarding Claim 21, VanStee and Radhakrishnan teach:	
 The operating method of claim 19, wherein the outputting of the normal data as the read data includes periodically checking the performance signal in a prefetch suspend period.	 - [Radhakrishnan Fig. 1, 3, [0044], [0048]-[0049] and VanStee Fig. 8A-B and [0039]-[0042] as above, where the system monitors performance and checks the status during the handling of each received host request (i.e. checks periodically)]
	
Regarding Claim 28, VanStee and Radhakrishnan teach:	
The operating method of claim 25, further comprising: generating a performance signal by monitoring the read performance of the normal data or a read performance of the prefetched data, wherein the performance signal corresponds to a read performance indicating a size of read data transmitted from the storage controller to the host per unit time.	 - [Radhakrishnan Fig. 1, 3, [0044], [0048]-[0049] as applied to claim 10, whereas per VanStee Fig. 8A-B, determination of prefetching status is made before returning data.]
	
Regarding Claim 29, VanStee and Radhakrishnan teach:	
 The operating method of claim 28, further comprising: periodically checking the performance signal in a prefetch enable period; and periodically checking the performance signal in a prefetch suspend period. - [VanStee Fig. 8A-B, [0032], [0037], and [0039]-[0042], as above, where the periodic checking may be construed to be a check in response to an incoming command.]

Allowable Subject Matter
Claims 11-15 and 22-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 11 and 22 present the limitations “maintain a prefetch request signal at a disable level when the performance signal is greater than a first threshold in the prefetch suspend period, and change a level of the prefetch request signal to an enable level when the performance signal is less than or equal to the first threshold in the prefetch suspend period.” Which were not found within the available prior art. Claims 12-15 and 23-24 are dependent upon claims 11 and 22 respectively.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138